        Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


O.A., et al., on behalf of themselves and all
others similarly situated,

                     Plaintiffs,
       v.                                       Civil Action No. 1:18-cv-02718-RDM


DONALD J. TRUMP, et al.,

                     Defendants.




                     PLAINTIFFS’ SUPPLEMENTAL BRIEF IN
                       SUPPORT OF THEIR MOTION FOR
                 SUMMARY JUDGMENT AND CLASS CERTIFICATION
        Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 2 of 13



       At the hearing on May 29, 2019, this Court requested further briefing to address procedural

developments relating to specific Plaintiffs and how those developments relate to this Court’s

jurisdiction. The O.A. Plaintiffs offer the following additional briefing and information.

I.     The Court Has Jurisdiction Under 28 U.S.C. § 1331 To Hear a Challenge to a New
       Asylum Eligibility Bar.

       The Rule that is the subject of this litigation primarily includes two regulatory amendments:

to 8 C.F.R. § 208.13 and, separately, § 208.30.1 Most of Plaintiffs’ claims challenge the new

mandatory asylum bar appended to § 208.13, which does not involve removal proceedings at all.

       The Rule’s amendment to § 208.13, “A. Limitation on Eligibility for Asylum for Aliens

Who Contravene a Presidential Proclamation Under Section 212(f) or 215(a)(1) of the INA

Concerning the Southern Border,” makes asylum unavailable to any person who enters the United

States across the southern border outside a port of entry. As the postures of certain Plaintiffs in

the O.A. group illustrate, this portion of the Rule applies generally to claims for asylum, and it

defines who is eligible for asylum regardless of whether they seek it inside or outside of the

removal process.    And asylum, as a concept, is not inherently intertwined with removal

proceedings.   For example, more than a hundred thousand people file affirmative asylum

applications every year, see Dep’t of Homeland Security, Annual Flow Report, Refugees and

Asylees: 2017, Table 6a (Mar. 2019),2 and many are granted asylum without ever being placed in

removal proceedings.3



1
  The Department of Justice corollaries to these Department of Homeland Security regulatory
amendments are in 8 C.F.R. § 1208.13 and 8 C.F.R. § 1208.30.
2
  Available at https://www.dhs.gov/sites/default/files/publications/Refugees_Asylees_2017.pdf.
3
  Affirmative applicants who are denied asylum by the Asylum Office are not necessarily placed
into removal proceedings either—they may have another basis for legal status, such as a student
visa. If the Government’s position that affirmative asylum seekers inherently have claims “arising
from” removal proceedings under 8 U.S.C. § 1252(b)(9) were correct, such individuals would be
left with no recourse at all, as there is no right of appeal from an affirmative asylum proceeding.
         Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 3 of 13



       In contrast with § 208.13, which addresses asylum eligibility generally, § 208.30 applies

to credible fear determinations for persons in expedited removal proceedings.            The Rule’s

amendment to § 208.30, “B. Screening Procedures in Expedited Removal for Aliens Subject to

Proclamations,” addresses how the new mandatory bar on asylum eligibility will be effectuated in

expedited removal proceedings. But the unlawful nature of the Rule’s amendment to § 208.13

restricting who is eligible for asylum exists apart from the operation of § 208.30 in the expedited

removal context. A challenge to § 208.13 cannot be classified as one “arising from any action

taken or proceeding brought to remove an alien under this subchapter,” 8 U.S.C. § 1252(b)(9).

That section does not deprive this Court of subject matter jurisdiction under 28 U.S.C. § 1331 as

to any of the Plaintiffs’ claims that the new mandatory bar to asylum violates 8 U.S.C. § 1158(a).

       This proposition follows logically from the language of the Rule, and is illustrated by how

the Rule affects the Plaintiffs, and how the Government might try to apply the Rule if it is

reinstated. One Plaintiff, G.Z., is seeking asylum affirmatively. As explained below, because G.Z.

is an unaccompanied child, his claim will be heard in the first instance by an Asylum Officer,

outside of removal proceedings. Another Plaintiff, G.R., illustrates the Rule’s far-reaching

consequences after removal proceedings are completed.          G.R. has received asylum, but as

explained below, if the Rule is not permanently enjoined, the Government may invoke § 208.13

to attempt to strip her of that status or prevent her from adjusting her immigration status.

       Even as to § 208.30—which does implicate the expedited removal process—at a minimum,

this Court would have jurisdiction under 8 U.S.C. § 1252(e)(3).4 Plaintiffs A.V., D.R., P.R., and




4
 As this case challenges a global change to asylum eligibility rather than removal determinations,
Plaintiffs do not agree that § 1252 applies. If, however, the Government were correct that the
challenge to Part B of the Rule falls within the scope of § 1252, § 1252(e)(3) would clearly apply.
                                                 2
        Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 4 of 13



G.R. were in expedited removal proceedings at the time they filed their claims, and the Court

retains jurisdiction now.

II.    Plaintiffs’ Respective Procedural Postures Show the Inapplicability of § 1252.

       A.      G.Z. Is an Unaccompanied Minor Seeking Asylum Affirmatively.

       G.Z. entered the United States on or about November 10, 2018 as an unaccompanied child

and was placed in removal proceedings. The William Wilberforce Trafficking Victims Protection

Reauthorization Act of 2008 (TVPRA) § 235(d)(7)(C), codified at 8 U.S.C. § 1158(b)(3)(C),

provides special asylum protections to unaccompanied children like G.Z. Under the TVPRA, “[a]n

asylum officer . . . shall have initial jurisdiction over any asylum application filed by an

unaccompanied alien child . . . regardless of whether filed in accordance with this section or

section 1225(b) of this title.” 8 U.S.C. § 1158(b)(3)(C) (emphases added). Thus, unlike adults,

asylum claims by unaccompanied children are heard in the first instance by an asylum officer,

even if they have already been placed in removal proceedings.

       That is how G.Z.’s case will proceed. G.Z. filed his application with the Asylum Office

on February 6, 2019, and he is currently awaiting the scheduling of his asylum interview. Although

G.Z. remains in removal proceedings, his asylum application is currently outside the jurisdiction

of the immigration court because his application will be addressed in the first instance by the

Asylum Office. If the Asylum Office grants G.Z. asylum, his removal proceedings will be

terminated. If, and only if, the Asylum Office declines to grant asylum, will the adjudication of

G.Z.’s asylum claim proceed in removal proceedings.5



5
  The fact that the Court has federal question jurisdiction over G.Z.’s challenge to the Rule as
violating § 1158 does not create a slippery slope (as the Government posited at the hearing) leading
to more litigation because there are barriers to bringing individual claims in this Court. Only final
agency action can be reviewed under the Administrative Procedure Act, and rulings against
individual litigants will by their nature not be final until a removal order is entered.
                                                 3
           Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 5 of 13



       G.Z.’s claim illustrates why this Court has jurisdiction. The Government argues that

§ 1252(b)(9) requires Plaintiffs to challenge the Rule only in removal proceedings. But the

TVPRA ensures that unaccompanied minors will have their asylum applications addressed outside

of removal. G.Z.’s pending affirmative application for asylum demonstrates that his claim that the

Rule’s mandatory bar to asylum is unlawful does not “arise from” removal proceedings; it arises,

in the first instance, in his proceeding before the Asylum Office. If permitted to go back into

effect, the Rule will affect G.Z. in the affirmative proceeding he is entitled to under the TVPRA.

       B.      G.R. Has Been Granted Asylum and Is Not in Removal Proceedings.

       Similarly, G.R., who was granted asylum on April 1, 2019 and released from custody,

remains exposed to the Rule even though she is no longer in removal proceedings. At the May 29

hearing, the Government stated that once individuals are placed in “ordinary” removal

proceedings, the Government will not revisit that decision, no matter the future of the Rule. But

the Government declined to make any such representations as to other potential future applications

of the Rule. As a result, should the Rule be upheld, there is nothing preventing the Government

from attempting to terminate asylum from G.R. or others like her who receive asylum during the

period that the Rule is enjoined. The existence of the Rule thus affects the O.A. Plaintiffs and

others like them even if they are granted asylum, further demonstrating that their claims exist

separate and apart from the removal process and do not constitute a challenge to the removal

process.

       Although G.R. has received asylum, there are at least three ways in which the Rule could

be applied against her and others like her.

       First, the government could attempt to terminate asylee status under 8 U.S.C. § 1158(c)(2).

That provision states that “[a]sylum granted under subsection (b) does not convey a right to remain



                                                4
         Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 6 of 13



permanently in the United States, and may be terminated.” Section 1158(c)(2)(B) then provides

that termination may occur if “the alien meets a condition described in [8 U.S.C. § 1158(b)(2)].”

Section 1158(b)(2) contains a list of bars to asylum, and is the section that the Government has

invoked to promulgate the bar to asylum at issue in this case. See Gov’t Br. 26-27. Thus, if the

Rule took effect, the Government could seek to terminate asylum as to G.R. and anyone else like

her under 8 U.S.C. § 1158(c)(2)(B).

       Second, when an asylee applies for permanent status in the United States, another eligibility

adjudication must occur. Under 8 U.S.C. § 1159, asylees may seek permanent residency (a green

card) after having been present as an asylee for one year. In the ordinary course, G.R. would seek

adjustment of immigration status by filing form I-485 with United States Citizenship &

Immigration Services (USCIS); her request would then be adjudicated outside of the removal

process. See 8 C.F.R. § 209.2(a)(1). In reviewing such applications, USCIS can, and routinely

does, revisit the underlying asylum claims to make sure asylum was properly granted. See id.

§ 209.2(a)(1)(iii). If the Agency were to determine that the grant of asylum was contrary to an

applicable bar, it again might take the position that asylee status should be terminated, or that

adjustment should be denied.

       Third, the Government could take the position that the Rule and the ineligibility for asylum

that it would create affects eligibility for naturalization. The naturalization statute requires that a

noncitizen have been “lawfully admitted for permanent residence” to be eligible to naturalize. 8

U.S.C. §§ 1427(a), 1429. Courts have interpreted this provision to involve a backwards-looking

examination to ensure that each step toward citizenship was lawfully taken. See, e.g., Fedorenko

v. United States, 449 U.S. 490, 514-15 (1981). Thus, a noncitizen cannot naturalize if he or she




                                                  5
         Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 7 of 13



was admitted in error.6 If the Rule were allowed to take effect, the Government could take the

position that G.R. and others like her cannot be naturalized or ought to have naturalization voided

as “illegally procured.” See id. at 506 (failure to comply with any prerequisites of citizenship

renders certificate of citizenship illegally procured); United States v. Jean-Baptiste, 395 F.3d 1190,

1191 (11th Cir. 2005); United States v. Dang, 488 F.3d 1135, 1139-41 (9th Cir. 2007); United

States v. Suarez, 664 F.3d 655, 661-62 (7th Cir. 2011).

       In sum, the Government’s ability to attempt to revoke an administratively final asylum

grant or prevent an adjustment of status means that all Plaintiffs will continue to have live claims

even if, like G.R., they obtain asylum while the Rule is enjoined.

       C.      If 8 U.S.C. § 1252 Applies, the Court Has Jurisdiction Under § 1252(e)(3) Over
               the Claims Commenced in Expedited Removal.

       Finally, even if this Court were to conclude that the O.A. Plaintiffs’ claims “arise from”

removal, the Court would nevertheless have jurisdiction to review Plaintiffs’ claims to the extent

that they challenge regulations implementing 8 U.S.C. § 1225, the expedited removal statute. All

of the original O.A. Plaintiffs (except G.Z., an unaccompanied child) were eligible for expedited

removal as soon as they were apprehended after crossing the border somewhere other than at a

port of entry, even though the Government chose to initiate such proceedings only as to A.V. As

of the time the original O.A. Plaintiffs filed their case, none of them were in ordinary removal

proceedings. Prior to the filing of this case, Plaintiff G.Z. had been issued an NTA purporting to

initiate ordinary removal proceedings, but the notice was defective as it lacked a date and time.

See Pereira v. Sessions, 138 S. Ct. 2105, 2118 (2018). Plaintiffs O.A., K.S., D.S., and C.A. were


6
  Even innocent errors can pose a barrier. For instance, in Turfah v. USCIS, the government
mistakenly admitted a child 24 days before his father entered the United States, in violation of a
requirement that a derivative child not enter before his parent. See 845 F.3d 668, 671-75 (6th Cir.
2017). The Sixth Circuit held that this inadvertent error precluded the child from naturalizing
unless and until he could obtain a lawful admission. Id. at 673-75.
                                                  6
         Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 8 of 13



not placed in ordinary removal proceedings until December 16, 2018—the day before the Court’s

hearing on Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction—when

the Government filed NTAs with the immigration court.

        Multiple Plaintiffs in the O.A. case were in expedited removal at the time they filed their

claims. Plaintiff A.V. was placed in expedited removal proceedings as of November 12, 2018,

where she stayed until late in the day on May 28, 2019, the day before the Court’s hearing on the

parties’ Cross-Motions for Summary Judgment. May 28, 2019 was the first occasion on which

the Government issued an effective NTA to A.V.7 See Hr’g Tr. at 69:15-18. Plaintiffs D.R., P.R.

and G.R., who joined the case on December 18, 2018, were each in expedited removal proceedings

at the time they joined the case as plaintiffs.8

        The Government’s recent transfer of A.V.’s case from expedited removal to ordinary

removal is highly unusual. As set forth in the attached declaration of A.V.’s immigration counsel,

the Government’s transfer of A.V. from expedited removal to ordinary removal differed from the

usual procedure and came with no warning. Decl. ¶ 6. The ordinary path from expedited removal

proceedings into ordinary removal proceedings is a credible fear interview. See id.; see also 8

U.S.C. § 1225(b)(1). In A.V.’s case, no credible fear interview was conducted, nor did she request

to be transferred into ordinary removal without one. Decl. ¶ 14. Rather, she asked the Government

to conduct such an interview. Decl. ¶¶ 9, 14. Instead, the Government moved A.V. without



7
  The Government first attempted to enter an NTA for A.V. on Friday, May 24, 2019. That NTA
was facially invalid, however, because it included no hearing date or time. See Pereira, 138 S. Ct.
at 2118. The Government apparently corrected that defect the day before this Court’s hearing, a
fact that Plaintiffs learned for the first time during argument.
8
  Defendants’ Statement of Material Facts illustrates that each of D.R., P.R., and G.R. were in
expedited removal, as illustrated by their receipt of credible fear interviews. Plaintiffs D.R. and
P.R. did not receive NTAs initiating ordinary removal proceedings until after December 18, 2018.
Before joining this suit, G.R. had received an invalid NTA that did not set a date and time, but did
not receive a facially valid NTA until December 28, 2018, after she became a plaintiff in this case.
                                                   7
         Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 9 of 13



conducting an interview. Id. Indeed, when argument commenced on May 29, neither A.V.’s

counsel in this case nor her counsel in her immigration proceedings had been made aware that a

hearing date had been set in immigration court. Decl. ¶ 15.

       Whether a court has jurisdiction cannot so easily be manipulated after the filing of a

lawsuit: subject matter jurisdiction is determined at the time of filing. The “time-of-filing rule is

hornbook law (quite literally) taught to first-year law students in any basic course on federal civil

procedure.” Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570–71 (2004); see also

Connolly v. Taylor, 27 U.S. 556, 565 (1829) (“[W]here there is no change of party, a jurisdiction

depending on the condition of the party is governed by that condition, as it was at the

commencement of the suit.”). There is no good reason why this rule would not apply in a case

brought under § 1252(e)(3).

       In arguing to the contrary, the Government, at the hearing, offered no outer limit on its

ability to engage in jurisdictional gamesmanship. According to the Government, shifting a

plaintiff from expedited removal to ordinary removal instantly divests this Court of jurisdiction,

even if it occurs months or years into a case, a full record has been developed and the parties are

awaiting a court’s final disposition, or if the case is on appeal to the United States Court of Appeals

for the District of Columbia Circuit or the Supreme Court of the United States.9

       This cannot be what Congress intended when it vested this Court with jurisdiction to hear

challenges to regulations implementing the expedited removal statute, as the prospects for



9
  In light of the change in A.V.’s posture, the Court asked the Government during the May 29,
2019 hearing whether, if the Government were to transfer a plaintiff to ordinary removal the day
the Judge was signing his opinion on summary judgment, would the Court be required to “rip it
up and throw it in the trash?” Hr’g Tr. at 59:3. The Government responded in the affirmative,
asserting that it can avoid any and all challenges to regulations implementing the expedited
removal statute simply by exercising discretion to move an individual into ordinary removal
proceedings. See id. at 75:4-17.
                                                  8
        Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 10 of 13



gamesmanship to evade legal review would be too great. Section 1252(e)(3) has the express

purpose of permitting challenges to the “validity of the system” of expedited removal; claims under

§ 1252(e)(3) may only be brought within sixty days of the enactment of a new rule, and they may

not be brought as class actions. 8 U.S.C. § 1252(e)(3). Were the Government capable of divesting

this Court of jurisdiction at any time during the pendency of an action brought under § 1252(e)(3),

it could do in all cases what it is attempting to do here: transfer any plaintiff who brings suit within

sixty days of a new rule’s implementation from expedited removal to ordinary removal, and then

never under any circumstances face judicial review of rules implementing the expedited removal

statute. Congress’s directive that this Court have jurisdiction to hear challenges to the validity of

the expedited removal system would effectively be a dead letter.

        For the same reasons, the Government’s argument that a plaintiff may not invoke

§ 1252(e)(3) until she receives an expedited removal order fails.            This argument, like the

Government’s claim that the Court must cease to entertain a § 1252(e)(3) action if a plaintiff is

moved from expedited removal to ordinary removal at some point after filing suit, neglects both

the language and the purpose of § 1252(e)(3). The statute neither expressly nor impliedly limits

itself to persons who have already received expedited removal orders or persons who remain in

expedited removal throughout the pendency of the litigation.            To the contrary, the statute

authorizes “[j]udicial review of determinations under section 1225(b) of [Title 8] and [that

section’s] implementation” when “an action” is “instituted” in this Court—entirely irrespective of

what the posture of that individual plaintiff’s immigration case might be after her complaint is

filed. 8 U.S.C. § 1252(e)(3)(A). To the extent A.V.’s claims arise from removal, they are

challenges to the validity of the expedited removal system as “implemented” by the Rule, and




                                                   9
        Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 11 of 13



Section 1252(e)(3) allows for such claims to be brought by a plaintiff who sued when she was

placed in the expedited removal system.10

       Nor has the Government’s eleventh-hour maneuvering to thwart judicial review mooted

A.V.’s claim under § 1252(e)(3). Under long-standing principles, a Plaintiff’s claims persist if she

“[has] suffered, or [is] threatened with, an actual injury traceable to the defendant and likely to be

redressed by a favorable judicial decision.” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990).

That is the case here: the Rule’s effect on A.V., and on all Plaintiffs, is neither speculative nor

unlikely. The Government placed A.V. in expedited removal and evinced its intent to apply the

Rule against her. Its litigation-oriented decisions do not change this fact, and do not retroactively

bar A.V. from pursuing a claim that Congress expressly authorized persons in her position to bring.

                                          CONCLUSION
       For the foregoing reasons, the Court has jurisdiction over the O.A. Plaintiffs’ claims

under 28 U.S.C. § 1331 or, at a minimum, over the claims of the Plaintiffs who commenced this

case while in expedited removal under 8 U.S.C. § 1252(e)(3).




10
  The broad language of § 1252(e)(3) suggests that all of the plaintiffs were at one point authorized
to bring suit in this Court to challenge the Rule, because § 1225, the associated regulations, and
the Rule purport to grant immigration officers the authority to place each and every one of the
plaintiffs, except G.Z., in expedited removal. See 8 U.S.C. § 1225; 8 C.F.R. § 235.3.
                                                 10
          Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 12 of 13



Dated: June 5, 2019             Respectfully submitted,

                                       /s/Thomas G. Hentoff
                                       Thomas G. Hentoff (D.C. Bar No. 438394)
                                       Ana C. Reyes (D.C. Bar No. 477354)
                                       Ellen E. Oberwetter (D.C. Bar No. 480431)
                                       Mary Beth Hickcox-Howard (D.C. Bar No. 1001313)
                                       Charles L. McCloud
                                       Matthew D. Heins (D.C. Bar No. 241063)
                                       Vanessa O. Omoroghomwan*
                                       WILLIAMS & CONNOLLY LLP
                                       725 Twelfth Street, N.W.
                                       Washington, D.C. 20005
                                       Tel: (202) 434-5000
                                       Fax: (202) 434-5029

                                       Hardy Vieux (D.C. Bar No. 474762)
                                       HUMAN RIGHTS FIRST
                                       805 15th Street, N.W., Suite 900
                                       Washington, D.C. 20005
                                       Tel: (202) 547-5692
                                       Fax: (202) 553-5999

                                       Eleni Rebecca Bakst*
                                       Anwen Hughes*
                                       HUMAN RIGHTS FIRST
                                       75 Broad Street, 31st Floor
                                       New York, New York 10004
                                       Tel: (212) 845-5200
                                       Fax: (212) 845-5299

                                       Charles George Roth*
                                       Keren Hart Zwick (D.D.C. Bar No. IL0055)
                                       Gianna Borroto*
                                       Ruben Loyo*
                                       NATIONAL IMMIGRANT JUSTICE CENTER
                                       208 S. LaSalle Street, Suite 1300
                                       Chicago, Illinois 60604
                                       Tel: (312) 660-1370
                                       Fax: (312) 660-1505

                                       Attorneys for Plaintiffs




    Pursuant to LCvR 83.2(g).
        Case 1:18-cv-02718-RDM Document 80 Filed 06/05/19 Page 13 of 13



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, I caused to be electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the District of

Columbia using the CM/ECF system. Counsel in this case are registered CM/ECF users and

service will be accomplished by the CM/ECF system.


                                             /s/Thomas G. Hentoff
                                             Thomas G. Hentoff (D.C. Bar No. 438394)
Case 1:18-cv-02718-RDM Document 80-1 Filed 06/05/19 Page 1 of 4
Case 1:18-cv-02718-RDM Document 80-1 Filed 06/05/19 Page 2 of 4
Case 1:18-cv-02718-RDM Document 80-1 Filed 06/05/19 Page 3 of 4
Case 1:18-cv-02718-RDM Document 80-1 Filed 06/05/19 Page 4 of 4
